432 F.2d 547
UNITED STATES of America, Plaintiff and Appellee,v.Wesley Rene RUSSELL, Appellant.
No. 24733.
United States Court of Appeals, Ninth Circuit.
Sept. 9, 1970.

George Wm. Boyle, Jr., Legal Asst. for Inmates, LaTuna, Tex., for appellant; Weslay Rene Russell, pro per.
Richard K. Burke, U.S. Atty., Ann Bowen and JoAnn D. Diames, Asst. U.S. Attys., Tucson, Ariz., for appellee.
Before CHAMBERS and MERRILL, Circuit Judges, and JAMESON, District judge.
PER CURIAM:


1
The order denying 28 U.S.C. 2255 relief is affirmed.


2
The appellant's own contentions about his inducement to plead guilty are completely negatived by the district judge's statements to appellant before he was sentenced.  At the time of the plea, the defendant stated that he was induced to plead guilty so that he could 'go to Fort Worth to the narcotics hospital.'  The judge told him he could give him no such assurances.